Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement No. 333-126424 of U.S. Ecology, Inc. on Form S-3 and in Registration Statement Nos. 333-68868, 333-93105, 333-140419, 333-69863 and 333-157529 on Forms S-8 of U.S. Ecology, Inc. of our report dated February 25, 2010, relating to the financial statements for the year ended December 31, 2010 appearing in this Annual Report on Form 10-K of U.S. Ecology, Inc. for the year ended December 31, 2010. /s/ Moss Adams LLP Portland, Oregon March 15, 2011
